             Case 2:19-cr-00115-JCC Document 161 Filed 06/02/21 Page 1 of 2




 1                                                        The Honorable John C. Coughenour
 2
 3
 4
 5
 6
 7                           UNITED STATES DISTRICT COURT FOR THE
                               WESTERN DISTRICT OF WASHINGTON
 8
                                         AT SEATTLE
 9
10
     UNITED STATES OF AMERICA,                     NO. CR19-115-JCC
11
                              Plaintiff,
                                                   UNITED STATES’ MOTION TO SEAL
12
                        v.
13
14   JOSEPH SAM,
      a/k/a WILLIAM EARLYSTAR CLARK,
15
                             Defendant.
16
17
18         Comes now the United States of America, by and through Tessa M. Gorman,
19 Acting United States Attorney for the Western District of Washington, Cecelia Gregson,
20 Assistant United States Attorney for said District, files this Government’s Motion to Seal.
21 The government hereby requests that the supporting Exhibits A and B to the
22 Government’s Supplemental Motion re: First Responder Evidence in the above-captioned
23 matter be and remain sealed because the video and document contain sensitive personal
24 medical information. The public’s right of access is outweighed by the interests of both
25 the public and the parties in protecting the substance of this motion and order from public
26 view.
27 //
28 //
     United States’ Motion to Seal - 1                                  UNITED STATES ATTORNEY
                                                                         700 STEWART ST., SUITE 5220
     United States v. Joseph Sam, CR19-115-JCC
                                                                         SEATTLE, WASHINGTON 98101
                                                                                (206) 553-7970
             Case 2:19-cr-00115-JCC Document 161 Filed 06/02/21 Page 2 of 2




 1         Dated this 2nd day of June, 2021.
 2                                               Respectfully submitted,
 3                                               TESSA M. GORMAN
                                                 Acting United States Attorney
 4
 5                                               /s/ Cecelia Gregson
                                                 CECELIA GREGSON
 6
                                                 Assistant United States Attorney
 7                                               700 Stewart Street, Suite 5220
                                                 Seattle, Washington 98101
 8
                                                 Phone: 206-553-7970
 9                                               Email: Cecelia.Gregson@usdoj.gov
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     United States’ Motion to Seal - 2                                     UNITED STATES ATTORNEY
                                                                            700 STEWART ST., SUITE 5220
     United States v. Joseph Sam, CR19-115-JCC
                                                                            SEATTLE, WASHINGTON 98101
                                                                                   (206) 553-7970
